DETAILED ACTION
“Lower Tool with Friction Reduction Device”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
Response to Amendment	
	The amendments filed on 04/28/2022 has been entered. Claims 1, 5, 8, 12, and 15 have been amended; claims 1, 3-13, and 15 remain pending. 
Drawings
	The drawing objections set forth in the Final Office Action (mailed 02/07/2022) have been overcome by the amendments to the drawings (filed on 04/28/2022). As such, the drawing objections previously set forth are withdrawn.
 Claim Objections
	The claim objections set forth in the Final Office Action (mailed 02/07/2022) have been overcome by the amendments to the claims (filed on 04/28/2022). As such, the claim objections previously set forth are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“fixation means” in clm. 7 is interpreted as a screw or a clamp (Pg. 5, ln. 1-4)
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“at least one friction reduction device” in clm. 1 is interpreted as an adjustable spring element (Pg. 4, ln. 1-2) or a sliding wedge and/or roller (Pg. 10, ln. 13-15).
“an adjustable spring element” in clm. 3 is interpreted as a spring (e. g. leaf spring, disk spring, helical spring, resilient plastic body) having an adjuster bolt (Pg. 4, ln. 5-21).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC 112(b) set forth in the Final Office Action (mailed 02/07/2022) have been overcome by the amendments to the claims (filed on 04/28/2022). As such, the 35 USC 112(b) rejections previously set forth are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 15 rejected under 35 U.S.C. 103 as being unpatentable over She (CN-107791576-A; reference is made to the machine translation provided with this Office Action) in view of Park (KR-20040007046-A; reference is made to the machine translation provided with this Office Action).
Regarding Claim 1
She discloses a lower die (8/9/10/12) for a machine (fig. 1), comprising: 
a longitudinally extended base body (8) extending along a longitudinal direction (left-right, as in fig. 1) and comprising a tool shank (“slide rods” (12)) disposed on a bottom side of the base body (8) for being received in a guide slot (holes of “connecting plate” (13)) of a tool holder (1/13/15; Pg. 4, ln. 13-15), tool shoulders (10) in a transverse direction (into/out of the page as in fig. 1/2), and a groove (annotated fig. 1) disposed on an upper side of the base body (8), the groove (annotated) extending in the longitudinal (left-right) direction (as shown); and 
at least one friction reduction device (14) on the bottom side of the base body (8) for reducing a frictional force between the bottom side and the tool holder (1/13/15) in the event of a displacement of the lower die (8/9/10/12) relative to the tool holder (1/13/15) in the longitudinal direction, 
wherein the at least one friction reduction device (14) is configured such that a weight force of the lower die (8/9/10/12) acting on the tool holder (1/13/15), while a reactionary force is applied onto the lower die (8/9/10/12) causes a resulting net force of the lower die (8/9/10/12) onto the tool holder (1/13/15) that is lower than the weight force (Pg. 4, ¶2, ln. 1-10; compression springs (14) reduce the force, noise, and vibration that occurs during forming, thus reducing the force that acts on the tool holder due to forces acting on the lower die), and 
wherein the at least one friction reduction device (14) is arranged in a receiving space (11) in the tool shoulders (10) of the lower die (8/9/10/12) such that the friction reduction device (14) is configured 2so as to be movable with respect to the bottom side at least in the direction of the weight force (by compression/expansion).  
She does not specify that the machine is a bending machine and that the groove has a V-shaped cross-section.
Park discloses a bending machine with similar structure to the machine of She, and shows that the lower bending die may be formed in various shapes - including a V-shaped cross section (fig. 8(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of She as a bending machine wherein the lower bending die has a V-shaped cross-section. One of ordinary skill in the art would have been motivated to construct the apparatus of She in this manner because She solves the problem of force transmission, vibration, and noise within a reciprocating forming apparatus and these solutions are also applicable to known bending machines - such as that of Park (fig. 8(b)). As such, one of ordinary skill in the art would have considered modifying the lower die of She to be a bending die with the claimed groove through the course of routine engineering experimentation and practice. 

    PNG
    media_image1.png
    869
    787
    media_image1.png
    Greyscale

Regarding Claim 3
She in view of Park teaches the lower die according to claim 1.
She further teaches wherein the friction reduction device (14) comprises an adjustable spring element (14) for adjusting the reactionary force (Pg. 4, ¶2, ln. 4-7; the reactionary force exerted by a compression spring (14) changes based on the position of movable plate (13)).  
Regarding Claim 4
She in view of Park teaches the lower die according to claim 1.
She further teaches wherein the reactionary force amounts to at least 20 % of the weight force of the lower die (8/9/10/12; as in fig. 2, the springs support the weight of the lower die on the tool holder, thus the reactionary force can equal the weight of the lower die).  
Regarding Claim 7
She in view of Park teaches the lower die according to claim 1.
She further teaches that the lower die (8/9/10/12) further comprises a fixation means (bottom of shoulder (10)) coupled to the lower die (8/9/10/12) for securing the friction reduction device (14) against falling out (as shown).  
Regarding Claim 8
She in view of Park teaches the lower die according to claim 1.
She further teaches that the lower die (8/9/10/12) further comprises a first side and a second side (left/right sides, as in fig. 1), wherein the friction reduction device (14) is arranged so as to be aligned in a substantially vertical direction of loading and/or in a direction transverse to the substantially vertical direction of loading on the first side and the second side of the lower die (8/9/10/12; as shown).  
Regarding Claim 15
She discloses a lower die (8/9/10/12) for a machine (fig. 1), comprising: 
a longitudinally extended base body (8) extending along a longitudinal direction (left-right, as in fig. 1) and comprising a tool shank (“slide rods” (12)) disposed on a bottom side of the base body (8) for being received in a guide slot (holes of “connecting plate” (13)) of a tool holder (1/13/15; Pg. 4, ln. 13-15), tool shoulders (10) in a transverse direction (into/out of the page as in fig. 1/2), and a groove (annotated fig. 1) disposed on an upper side of the base body (8), the groove extending in the longitudinal (left-right) direction (as shown); and 
at least one friction reduction device (14) on the bottom side of the base body (8) for reducing a frictional force between the bottom side and the tool holder (1/13/15) in the event of a displacement of the lower die (8/9/10/12) relative to the tool holder (1/13/15) in the longitudinal direction, 
wherein the at least one friction reduction device (14) is configured such that a weight force of the lower die (8/9/10/12) acting on the tool holder (1/13/15), while a reactionary force is applied onto the lower die (8/9/10/12), causes the weight force of the lower die to be transferred completely from the friction reduction device (14) to the tool holder (1/13/15; Examiner notes that this “wherein” recitation describes an interaction between the claimed “friction reduction device” and the non-positively recited “tool holder;” She’s disclosure of a longitudinally extending base body having the claimed structural connection to the “friction reduction device” is considered capable of producing the claimed result - at a certain “weight force” the “weight force” would overcome the upward force provided by the friction reduction device such that all of the weight force is transferred to the tool holder through the friction reduction device), and 	
wherein the at least one friction reduction device (14) is arranged in a receiving space (11) in the tool shoulders (10) of the lower die (8/9/10/12) such that the friction reduction device (14) is configured so as to be movable with respect to the bottom side at least in the direction of the weight force (by compression/expansion).  
She does not specify that the machine is a bending machine and that the groove has a V-shaped cross-section.
Park discloses a bending machine with similar structure to the machine of She, and shows that the lower bending die may be formed in various shapes - including a V-shaped cross section (fig. 8(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of She as a bending machine wherein the lower bending die has a V-shaped cross-section. One of ordinary skill in the art would have been motivated to construct the apparatus of She in this manner because She solves the problem of force transmission, vibration, and noise within a reciprocating forming apparatus and these solutions are also applicable to known bending machines - such as that of Park. As such, one of ordinary skill in the art would have considered modifying the lower die of She to be a bending die with the claimed groove through the course of routine engineering experimentation and practice. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over She (CN-107791576-A) in view of Park (KR-20040007046-A) - as applied to claim 1, above - and in further view of Wiklund (US-2014/0053624-A1).
Regarding Claim 5
She in view of Park teaches the lower die according to claim 1.
She does not disclose wherein the friction reduction device comprises a coating and the lower die further comprises a wear sensor connected to a system control, wherein the wear sensor is configured to monitor a minimum thickness of the coating of the friction reduction device.  
Wiklund teaches dies/tools for a sheet metal press (¶0002), the tool having a hard coating (¶0004, i. e. “hard layers… applied directly to the tool”) and comprising a wear sensor integrated in the coating (¶0075; a sensor for monitoring friction is considered a sensor for monitoring wear, since the sensor output changes as the coating/hard layer is disintegrated due to friction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of She to include the friction reduction device having a coating and the lower die further comprising a wear sensor connected to a system control, wherein the wear sensor is configured to monitor a minimum thickness of the coating of the friction reduction device.  One of ordinary skill in the art would have been motivated to construct the apparatus of She to include such coating/sensor through the teaching of Wiklund in order to monitor operating conditions by gathering data in real time from the sensors (Wiklund: ¶0075).
Regarding Claim 6
She in view of Park and Wiklund teaches the lower die according to claim 5.
She does not disclose that the lower die further comprises a wireless transmitter connected to the wear sensor for transferring wear data to the system control.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of She in view of Park and Wiklund wherein a wireless transmitter is connected to the wear sensor. One of ordinary skill in the art would have been motivated to construct the apparatus in this manner because it is considered to be well-known that data is transferred from sensors to controllers via either cables or wireless transmitters. it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for transmitting, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E)).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over She (CN-107791576-A) in view of Park (KR-20040007046-A) - as applied to claim 1, above - and in further view of Pabich (US-2008/0307850-A1).
Regarding Claim 9
She in view of Park teaches the lower die according to claim 1.
She does not disclose wherein the friction reduction device has a coating for contacting a surface of the tool holder.  
Pabich teaches a bending machine comprising tools and tool holders, said tool and holders having contact surfaces that are coated to increase lubricity, in order to reduce frictional wear and galling (¶0117-0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of She wherein the friction reduction device has a coating for contacting a surface of the tool holder. One of ordinary skill in the art would have been motivated to construct the apparatus of She in this manner in order to reduce frictional wear and galling, as taught by Pabich (¶0117-0118).
Regarding Claim 10
She in view of Park and Pabich teaches the lower die according to claim 9.
She further teaches wherein the friction reduction device (14) comprises a sliding element (the spring (14) slides up/down).
The combination of She in view of Park and Pabich teaches that a friction coefficient of the coating with respect to the tool holder is lower than a friction coefficient of the lower tool with respect to the tool holder (contact surfaces of the lower tool, i.e. the friction reduction device include a lubricant coating in order to reduce frictional wear and galling (Pabich: paragraphs 0117 and 0118), where said lubricant coating inherently provides a lower coefficient of friction between the coated surfaces and the tool holder compared to a friction coefficient of uncoated surfaces of the lower tool and the tool holder).
Regarding Claim 11
She in view of Park and Pabich teaches the lower die according to claim 9.
She further teaches wherein the sliding element (14) and/or the coating of the sliding element has slanted and/or rounded edges (as shown, the spring (14) has rounded edges).
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  She (CN-107791576-A), Park (KR-20040007046-A), Wiklund (US-2014/0053624-A1), and Pabich (US-2008/0307850-A1), alone or in combination with any of the prior art of record fail to teach the same features deemed allowable in the Final Office Action (mailed 02/07/2022).
Response to Arguments
Applicant’s arguments (filed 04/28/2022) with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show bending machines with lower dies having similar features to that of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753